Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 1 of 38




  EXHIBIT
      A
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 2 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 3 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 4 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 5 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 6 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 7 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 8 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 9 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 10 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 11 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 12 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 13 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 14 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 15 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 16 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 17 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 18 of 38




                                                                EXHIBIT
                                                                      B
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 19 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 20 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 21 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 22 of 38




      EXHIBIT
          C
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 23 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 24 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 25 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 26 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 27 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 28 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 29 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 30 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 31 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 32 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 33 of 38
Case 15-16146   Doc 62-1   Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                   Page 34 of 38




                                                                EXHIBIT
                                                                      D
  Case 15-16146          Doc 62-1        Filed 06/16/20 Entered 06/16/20 15:45:19    Desc Exhibit
                                                 Page 35 of 38


             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 
             'XH                                 




          7RWDO 'XH                                
        7RWDO 5HFHLYHG                                          

Pre Petition Modification Payment History
        7UXVWHH 3PW 5FSW          7UXVWHH  5FYG                                    &RPPHQWV

                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
  Case 15-16146          Doc 62-1        Filed 06/16/20 Entered 06/16/20 15:45:19   Desc Exhibit
                                                 Page 36 of 38


                                              
                                              
                                              
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             


3UH )XQGV 8VHG 7RZDUGV 3RVW 3HWLWLRQ 3D\PHQWV                
7RWDO 5HFHLYHG                                   
                Case 15-16146
                  Case 15-16146Doc 62-1
                                 Doc    Filed05/06/15
                                     1 Filed  06/16/20 Entered
                                                        Entered05/06/15
                                                                06/16/2010:38:32
                                                                         15:45:19 Desc
                                                                                  DescMain
                                                                                       Exhibit 5/06/15 10:23AM
                                                Page
                                         Document    37 of 38
                                                      Page 16 of 55
 B6D (Official Form 6D) (12/07)


           }
           e
           b
           c
           k
           u
           1
           r
           {
           S
           d
           h
           C
           l
           a
           i
           m
           s
           D
           -
           t
           o
           H
           n
           g
                                                                                                EXHIBIT
   In re         Kyle J. Gorman,
                 Christine T. Gorman
                                                                                                      E                        Case No.
                                                                                                                  ,
                                                                                                  Debtors
                                    SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS

       State the name, mailing address, including zip code, and last four digits of any account number of all entities holding claims secured by property of the debtor as of
 the date of filing of the petition. The complete account number of any account the debtor has with the creditor is useful to the trustee and the creditor and may be provided
 if the debtor chooses to do so. List creditors holding all types of secured interests such as judgment liens, garnishments, statutory liens, mortgages, deeds of trust, and
 other security interests.
       List creditors in alphabetical order to the extent practicable. If a minor child is a creditor, the child's initials and the name and address of the child's parent or
 guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m). If all secured
 creditors will not fit on this page, use the continuation sheet provided.
       If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor" ,include the entity on the appropriate
 schedule of creditors, and complete Schedule H - Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be
 liable on each claim by placing an "H", "W", "J", or "C" in the column labeled "Husband, Wife, Joint, or Community".
       If the claim is contingent, place an "X" in the column labeled "Contingent". If the claim is unliquidated, place an "X" in the column labeled "Unliquidated". If the
 claim is disputed, place an "X" in the column labeled "Disputed". (You may need to place an "X" in more than one of these three columns.)
       Total the columns labeled "Amount of Claim Without Deducting Value of Collateral" and "Unsecured Portion, if Any" in the boxes labeled "Total(s)" on the last
 sheet of the completed schedule. Report the total from the column labeled "Amount of Claim" also on the Summary of Schedules and, if the debtor is an individual with
 primarily consumer debts, report the total from the column labeled "Unsecured Portion" on the Statistical Summary of Certain Liabilities and Related Data.
       Check this box if debtor has no creditors holding secured claims to report on this Schedule D.
                                                             C   Husband, Wife, Joint, or Community                        C    U   D     AMOUNT OF
              CREDITOR'S NAME                                O                                                             O    N   I
                                                             D   H            DATE CLAIM WAS INCURRED,                     N    L   S        CLAIM
           AND MAILING ADDRESS                               E                                                             T    I   P       WITHOUT          UNSECURED
            INCLUDING ZIP CODE,                              B   W              NATURE OF LIEN, AND                        I    Q   U                        PORTION, IF
                                                             T   J             DESCRIPTION AND VALUE                       N    U   T
                                                                                                                                           DEDUCTING
           AND ACCOUNT NUMBER                                O                                                             G    I   E       VALUE OF            ANY
             (See instructions above.)
                                                                 C                  OF PROPERTY
                                                             R
                                                                                   SUBJECT TO LIEN
                                                                                                                           E    D   D     COLLATERAL
                                                                                                                           N    A
                                                                                                                           T    T
Account No. 6980                                                     10/05                                                      E
                                                                                                                                D

Bank of America Home Loans                                           Second Mortgage
Correspondance/Bankruptcy Dept.
                                                                   Single Family Home
ca6-919-01-41 PO Box 5170
                                                                 J 2640 Carlsbad Circle                                             X
Simi Valley, CA 93062                                              Aurora, IL 60504
                                                                        Value $                         164,276.00                           46,449.00             46,449.00
Account No. 8967                                                     10/05

CitiMortgage, Inc.                                                   First Mortgage
Bankruptcy Department
                                                                   Single Family Home
PO Box 140609
                                                                 J 2640 Carlsbad Circle                                             X
Irving, TX 75014-0609                                              Aurora, IL 60504
                                                                        Value $                         164,276.00                          198,000.00                     0.00
Account No. 8967                                                     10/05

CitiMortgage, Inc.                                                   First Mortgage Arrears
Bankruptcy Department
                                                                   Single Family Home
PO Box 140609
                                                                 J 2640 Carlsbad Circle                                             X
Irving, TX 75014-0609                                              Aurora, IL 60504
                                                                        Value $                         164,276.00                                0.00                     0.00
Account No. 6379                                                     7/12

Honda Finance                                                        Purchase Money Security
Bankruptcy Dept.
PO Box 660674                                                        2007 Honda Accord
                                                                 J
Dallas, TX 75266

                                                                        Value $                             8,575.00                          3,000.00                     0.00
                                                                                                                        Subtotal
 1
_____ continuation sheets attached                                                                                                          247,449.00             46,449.00
                                                                                                               (Total of this page)




 Software Copyright (c) 1996-2014 - Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                Case 15-16146
                  Case 15-16146Doc 62-1
                                 Doc    Filed05/06/15
                                     1 Filed  06/16/20 Entered
                                                        Entered05/06/15
                                                                06/16/2010:38:32
                                                                         15:45:19 Desc
                                                                                  DescMain
                                                                                       Exhibit 5/06/15 10:23AM
                                                Page
                                         Document    38 of 38
                                                      Page 17 of 55
 B6D (Official Form 6D) (12/07) - Cont.




   In re         Kyle J. Gorman,                                                                                              Case No.
                 Christine T. Gorman
                                                                                                                 ,
                                                                                                  Debtors

                                    SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS
                                                                                      (Continuation Sheet)

                                                             C   Husband, Wife, Joint, or Community                       C    U   D     AMOUNT OF
             CREDITOR'S NAME                                 O                                                            O    N   I
                                                             D   H            DATE CLAIM WAS INCURRED,                    N    L   S        CLAIM
           AND MAILING ADDRESS                               E                                                            T    I   P       WITHOUT        UNSECURED
                                                                 W              NATURE OF LIEN, AND                                                       PORTION, IF
            INCLUDING ZIP CODE,                              B
                                                                               DESCRIPTION AND VALUE
                                                                                                                          I    Q   U
                                                                                                                                          DEDUCTING
                                                             T   J                                                        N    U   T                         ANY
           AND ACCOUNT NUMBER                                O   C                  OF PROPERTY                           G    I   E       VALUE OF
              (See instructions.)                            R
                                                                                   SUBJECT TO LIEN                        E    D   D     COLLATERAL
                                                                                                                          N    A
                                                                                                                          T    T
Account No. xx xx 2394                                               9/12                                                      E
                                                                                                                               D

Lakewood Valley Homeowners                                           Non-Purchase Money Security
Associat
                                                                   Single Family Home
c/o Caruso Management Group
                                                                 J 2640 Carlsbad Circle
800 W. 5th Ave, Ste 110B                                           Aurora, IL 60504
Naperville, IL 60563
                                                                        Value $                         164,276.00                               0.00                   0.00
Account No.




                                                                        Value $
Account No.




                                                                        Value $
Account No.




                                                                        Value $
Account No.




                                                                        Value $
       1
Sheet _____    1
            of _____  continuation sheets attached to                                                                  Subtotal
                                                                                                                                                 0.00                   0.00
Schedule of Creditors Holding Secured Claims                                                                  (Total of this page)
                                                                                                                          Total            247,449.00           46,449.00
                                                                                                (Report on Summary of Schedules)

 Software Copyright (c) 1996-2014 - Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
